Citation Nr: 1230955	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  04-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1985 to May 1992, from August 1997 to April 1998, and from March 2003 to 
February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2003 and April 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  The Veteran testified at an October 2006 videoconference hearing held by the undersigned, a transcript of which is associated with the claims file.

The issues of service connection for diabetes and hypertension were previously remanded by the Board in February 2011 for further evidentiary development of obtaining medical nexus opinions for diabetes and hypertension.  This was accomplished, and the claims were readjudicated in a March 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran did not experience chronic symptoms of hypertension in service, but had several elevated blood pressure readings during his first period of active duty service (February 1985 to May 1992).

2.  The Veteran did not have elevated blood pressure readings during his second period of active duty service (August 1997 to April 1998).

3.  The Veteran's hypertension did not manifest to a compensable degree within one year of the Veteran's separation from his first period of active duty service or second period of active duty service.

4.  Hypertension was diagnosed in October 1999.

5.  Hypertension was not noted at entry to the Veteran's third period of active duty service (March 2003 to February 2004). 

6.  Hypertension clearly and unmistakably existed prior to the Veteran's third period of active duty service. 

7.   The pre-existing hypertension clearly and unmistakably was not aggravated by service.

8.  Symptoms of diabetes were not chronic in the Veteran's first or second periods of active duty service.

9.  The Veteran's diabetes did not manifest to a compensable degree within one year of the Veteran's separation from his first period of active duty service or second period of active duty service.

10.  Diabetes was diagnosed in October 1999.

11.  Diabetes was not noted at entry to the Veteran's third period of active duty service. 

12.  Diabetes clearly and unmistakably existed prior to the Veteran's third period of active duty service. 

13.   The pre-existing diabetes clearly and unmistakably was not aggravated by service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, and service connection for hypertension may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101 (2011).

2.  Diabetes was not incurred in or aggravated by active service, and service connection for diabetes may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.119, DC 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely November 2002 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  A May 2008 notice letter addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  A March 2012 supplemental statement of the case (SSOC) readjudicated the matter and cured any timing defect.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examinations, post-service VA and private treatment records, and the Veteran's statements.  

During the October 2006 Board personal hearing, the undersigned noted the elements of service connection that were lacking to substantiate the Veteran's claim, including the need for nexus opinions for the Veteran's diabetes and hypertension.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; therefore, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The VA opinions and findings obtained in this case are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Veteran has challenged the adequacy of the 2011 examination, arguing that because the examiner failed to specifically address the fact that the September 2003 medical evaluation board (MEB) noted that the Veteran's diabetes "appear[ed] to have worsened over the past roughly five months [in service]," the conclusion that the there was no significant change beyond the natural progression during the 2003-2004 period of service was erroneous.  Although the Board observes that the examiner did not discuss every piece of evidence cited by the Veteran, the examiner specifically noted that the claims folders and the medical record had been reviewed in conjunction with the examination report.  Further, the examiner discussed much of the pertinent evidence associated with the claims, including the fact that the blood glucose levels in August 2003 were similar to those in 1999, thus arguing against the fact that the disease had worsened in the prior five months, and the fact that the Veteran's glucose levels had fluctuated widely while on insulin, from below 100 mg/dL to 250 mg/dL.  She also based her opinion on review of the claims folder, as well as examination of the Veteran.  Upon review of the examination reports prepared during the course of this appeal, the Board finds that the examination reports are adequate for the purpose of the present adjudication.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Certain chronic diseases (to include cardiovascular-renal disease, including hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for cardiovascular-renal disease).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Further, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

"Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Hypertension

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).  A 10 percent rating under Diagnostic Code 7101 requires diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

No diagnosis of hypertension is reflected in any examination or treatment record compiled in the Veteran's first period of service.  STRs for his first period service identify several elevated diastolic and systolic blood pressure readings, as well as blood pressure readings that were within normal limits.  A January 1986 STR reflects a blood pressure (BP) reading of 120/78.  A May 1987 STR reflects a BP reading of 110/80.  An April 1988 STR reflects a BP reading of 126/88.  A June 1988 STR reflects a BP reading of 120/84.  A December 1988 STR reflects a BP reading of 146/110.  An April 1989 STR reflects a BP reading of 120/78.  An October 1989 STR reflects a BP reading of 130/108.  An October 1990 STR reflects a BP reading of 110/80.  A July 1991 STR reflects a BP reading of 140/80.  A September 1991 STR reflects a BP reading of 130/82.  An October 1991 STR reflects a BP reading of 127/83.

With respect to the Veteran's first and second periods of service, the May 2011 VA examiner concluded that it was less likely than not that hypertension was incurred in service with respect to his periods of active duty that ended in 1992 and 1998.  The examiner explained that clinical findings and medical records review showed no consistent elevated blood pressure readings or treatment during those periods of service.  See 38 C.F.R. § 3.303(b) (stating that the rule of chronic symptoms in service does not mean that any manifestations of a particular body system will permit service connection for any disease of the same body system that is first shown as a clear-cut clinically entity at some later date).  

The weight of the evidence is against a finding that the Veteran's hypertension manifested to a compensable degree within one year of his first period of active duty service or his second period of active duty service.  The May 2011 VA examiner concluded that it was less likely than not that hypertension was manifest to a compensable degree within one year of discharge from his periods of active duty that ended in 1992 and 1998.  A post-service July 1992 VA general medical examination, within one year of the Veteran's separation from his first period of service, noted the cardiovascular system was normal, did not diagnosis hypertension, and did not report that the Veteran was on any continuous medication for control of hypertension.  BP reading at that time was 148/96.  

A November 1998 VA treatment record, within one year of the Veteran's separation from his second period of service, reflects a BP reading of 130/76.  The VA treatment provider did not diagnose hypertension or report that the Veteran was on any continuous medication for control of hypertension.  The provider specifically noted "[n]o history of . . . hypertension."  Another VA treatment record, within one year of the Veteran's separation from his second period of service, in February 1999, reflects a BP reading of 130/90.  Likewise, a March 1999 VA treatment record, within one year of the Veteran's separation from his second period of service, reflects a BP reading of 130/86.  For these reasons, the Board finds that hypertension, first diagnosed in October 1999, did not manifest to a compensable degree within one year of service separation with respect to the first two periods of service; therefore, the presumptive provisions for hypertension are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his hypertension began after his second period of active duty service in 1998.  The service entrance examination for the Veteran's third period of active service is not of record.  In this case, as there is no service entrance examination report to indicate otherwise, the Board finds on the evidence that is of record that hypertension was not noted at entry to the Veteran's third period of active duty service in March 2003.  For this reason, the Veteran is entitled to the presumption of soundness at the entrance to active duty service beginning in March 2003.

Next, under Wagner, to rebut the presumption of soundness, the evidence must show that the disorder both clearly and unmistakably preexisted active service and clearly and unmistakably was not aggravated by service.  The Board finds that hypertension clearly and unmistakably existed prior to the Veteran's third period of active duty service.  First, the Veteran himself acknowledged that he was treated for hypertension prior to entrance into his third period of active service.  

Second, the medical evidence shows that the Veteran was actually diagnosed with hypertension prior to his third period of active duty.  In an October 1999 private treatment record (dated prior to March 2003) noted to be an initial office visit, it was noted that the Veteran had "no history for hypertension, chest pain, or breathing problems."  Blood pressure was 140/96 with repeat diastolic at 100.  The assessment included a diagnosis of hypertension.  STRs from the third period of service, including the Medical Board Summary, also show that hypertension preexisted his third period of service.  Based on the evidence outlined above, the Board finds clear and unmistakable evidence that hypertension preexisted his third period of service.

In this case, the Board also finds that the evidence demonstrates that the preexisting hypertension clearly and unmistakably was not aggravated by service.  A June 2003 service physical examination report reflects a BP reading of 127/82, notes the Veteran is taking medication, and, most significantly, described his hypertension as "controlled."  In the September 2003 service Medical Evaluation Board Report, the service examiner reported a BP reading of 127/81.  The service examiner also reported that the Veteran's hypertension was stable on medication and was non-compensably disabling (NCD).  

Moreover, in May 2011, the Veteran was afforded a VA examination for hypertension.  The claims files were reviewed.  The VA examiner opined that the hypertension was not aggravated by the Veteran's third period of active duty service.  The VA examiner reported that his opinion was based upon the available data and the examination findings.  The VA examiner reasoned that there was no significant progression of uncontrolled blood pressure specific to the period of March 2003 to February 2004.  

In this regard, a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Significantly, however, intermittent flare-ups of a preexisting disorder are insufficient to be considered an aggravation.

In finding clear and unmistakable evidence of no aggravation, the Board places significant probative value on the absence of an increase in complaints or treatment for hypertension during the Veteran's third period of active duty service and on the May 2011 VA hypertension examination undertaken to specifically address the issue.  The VA examiner summarized the Veteran's reported pre-service history, his in-service history, and his post-service history.  The May 2011 VA hypertension opinion is competent and probative medical evidence because it is factually accurate, the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

The Board has also considered the Veteran's lay statements regarding aggravation.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he experienced aggravation in service.  While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, the permanent worsening (aggravation) of hypertension is not the type of determination that a lay person can provide competent evidence.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran's hypertension is complex, as it involves disease processes of the cardiovascular system and can only by diagnosed by specialized medical testing.  Because the record contains clear and unmistakable evidence showing that the hypertension preexisted his third period of service and was not aggravated therein, the presumption of sound condition for this period of service is rebutted, and the claim must be denied.  

Service Connection for Diabetes

The Veteran contends that his diabetes began after his second period of active duty service in 1998.  The preponderance of the evidence is against a finding that the Veteran's diabetes was incurred during either of his first two periods of service and is also against a finding that his diabetes manifested to a compensable degree within one year from either of his first two periods of active duty.  The weight of the evidence demonstrates no diabetes symptoms during the one year period after the Veteran's first or second periods of active duty service, and no diagnosis or findings of diabetes of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011) (diabetes mellitus is rated 10 percent when the disease is established, and is managed by a restricted diet only).  

A July 1992 VA general medical examination, within one year of the Veteran's separation from his first period of service, reflects that the Veteran was not diagnosed with diabetes.  A November 1998 VA treatment record, within one year of the Veteran's separation from his second period of service, reflects a normal fasting blood sugar; the Veteran was not diagnosed with diabetes; and, significantly, a history of diabetes was specifically denied.  February and March 1999 VA treatment records, within one year of the Veteran's separation from his second period of service, reflect no complaints, treatment, or diagnosis of diabetes.  

The evidence shows the first assessment of diabetes in October 1999.  For these reasons, the Board finds that diabetes, first diagnosed in October 1999, was not incurred during either of the Veteran's first two periods of service and did not manifest to a compensable degree within one year of service separation from either of his first two periods of service.  Therefore, with respect to his first two periods of service, service connection is not warranted for diabetes on either a direct or a presumptive basis.  

The service entrance examination for the Veteran's third period of active service is not of record.  In this case, as there is no service entrance examination report to indicate otherwise, the Board finds on the evidence that is of record that diabetes was not noted at entry to the Veteran's third period of active duty service in March 2003.  For this reason, the Veteran is entitled to the presumption of soundness at the entrance to active duty service beginning in March 2003.

Next, under Wagner, to rebut the presumption of soundness, the evidence must show that the disorder both clearly and unmistakably preexisted active service and clearly and unmistakably was not aggravated by service.  The Board finds that diabetes clearly and unmistakably existed prior to the Veteran's third period of active duty service.  First, the Veteran himself acknowledged that he was treated for diabetes prior to entrance into his third period of active service.  

Second, the medical evidence shows that the Veteran was diagnosed with diabetes prior to active duty.  On October 28, 1999, Dr. G.B. Taylor noted that the Veteran presented with "concerns of diabetes" and complaints of "increased thirst."  He was taking no medication.  Dr. Taylor's records noted that the Veteran was working at a total health care and noticed that his blood sugar "last week . . . was up to 500 . . . ."  In an October 1999 private treatment record (dated prior to March 2003), the physician specifically diagnosed new onset diabetes with a fingerstick glucose of 205.  Based on the evidence outlined above, the Board finds clear and unmistakable evidence that diabetes preexisted service.

In this case, the Board also finds that diabetes mellitus clearly and unmistakably was not aggravated by service.  A March 2003 STR, dated 10 days after his third period of service began, noted that he was seen to determine whether a Medical Evaluation Board (MEB) was warranted for diabetes mellitus.  The impression was diabetes mellitus requiring medication.  He was noted to be nondeployable, and he was referred for MEB.   June 2003 service treatment record reflects a diagnosis of type 2 diabetes mellitus.  In the September 2003 MEB, the examiner reported that the Veteran's diabetes seemed to be poorly controlled, was more poorly controlled that it was prior to the Veteran's third period of active duty service, and that it "appears to have worsened over the past roughly five months."  Significantly, the examiner concluded "[t]he reason for this is unclear at present."  The examiner noted that it was unclear whether dietary and medical noncompliance was a precipitating/exacerbating factor.  The September 2003 MEB indicated via an "X" in a check box that diabetes pre-existed service and was not aggravated by active duty.  

VA treatment records show fluctuating blood sugar levels and that the Veteran periodically did not take his insulin when he felt he did not need it.  See August 27, 2008 VA treatment record.  In May 2005 he reported that he had severe symptoms of high blood sugar and that self-test revealed blood sugar was 600.  A June 2005 record noted last blood sugar was 90.  An August 2007 treatment record noted that blood sugars have been running ">300."  The Veteran reported high blood sugars in June and July 2008 of 271 and 260 and blood sugars in the afternoon of 390-400.  April 2009 lab results showed elevated glucose reading of 205.  In October 2009 he reported blood sugars of 115-130 fasting and 170-180 midday.

In May 2011, the Veteran was afforded a VA examination for diabetes.  The claims file was reviewed.  The VA examiner opined that diabetes was not aggravated by the Veteran's third period of active duty service.  The VA examiner reported that his opinion was based upon the available data and the examination findings.  The VA examiner reasoned that the record indicated variable compliance with diabetes monitoring of blood sugars and following his diet.  The VA examiner further reasoned that the Veteran's blood glucose levels at the MEB were similar to readings before entrance into service in 1999.  The VA examiner also reasoned that the Veteran's blood sugar levels had fluctuated between 250 mg/dL and less than 100 mg/dL on insulin treatment and that there had been no significant change beyond the natural progression expected for inadequate blood sugar control during the Veteran's third period of service.  Thus, the examiner made a specific finding that there was no increase in disability and that there was no change in disability beyond the natural progress of the disease.

In this regard, a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Significantly, however, intermittent flare-ups of a preexisting disorder are insufficient to be considered an aggravation.

Contrary to the Veteran's arguments, the notations of the MEB report including that the Veteran's diabetes "appears" to have worsened over the last five months and that the reason for the worsening is "unclear", do not warrant a finding that the evidence is less than clear and unmistakable as to whether diabetes mellitus was not aggravated by service.  This is so because it is clear from the MEB report that the examiner was uncertain as to whether the Veteran's diabetes mellitus had in fact worsened in service and as to the cause of any such worsening.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Further, an opinion such as this that contains only data and conclusions without any supporting analysis is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The MEB physician does not explain the rationale for his opinion, and merely states his conclusion in uncertain language.  The Court has held, "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  "[B]efore the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In this case, it is clear that the physician who performed the MEB was uncertain as to whether the Veteran's diabetes mellitus had actually worsened during service.  In any event, it is clear that the examiner was unable to provide a reason for the worsening, other than the suggestion that the Veteran may not be complying with diet or medication.

In finding clear and unmistakable evidence of no aggravation, the Board places significant probative value on the May 2011 VA diabetes examination undertaken to specifically address the issue.  After a review of the claims file, the VA examiner opined that diabetes was not aggravated by active service.  The VA examiner summarized the Veteran's reported pre-service history, his in-service history, and his post-service history.  The May 2011 VA diabetes opinion is competent and probative medical evidence because it is factually accurate, the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

The Board notes the Court's recent decision in Horn v. Shinseki, which stated that an unexplained "X" in a box on a form in a MEB alone, cannot constitute clear and unmistakable evidence of a lack of aggravation under 38 U.S.C. § 1111.  See Horn v. Shinseki, No. 10-0853 (U.S. Vet. App. June 21, 2012).  However, the Court further stated that an alternative option to prove a lack of aggravation in these circumstances is to solicit a post-service medical opinion that discusses "the character of the particular injury or disease."  As noted above, the May 2011 VA diabetes examination was undertaken to specifically address the issue of aggravation of diabetes during the Veteran's third period of active duty service.  The Board also finds that because the finding of no aggravation is not based solely on the service MEB, this case is distinguishable from Horn.  

The Board has also considered the Veteran's lay statements regarding aggravation.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he experienced aggravation in service.  While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, the permanent worsening (aggravation) of diabetes is not the type of determination that a lay person can provide competent evidence.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran's diabetes is complex, as it involves disease processes of endocrine system and can only by diagnosed by specialized medical testing.  Because the record contains clear and unmistakable evidence showing that the diabetes preexisted service and was not aggravated by active service from March 2003 to February 2004, the presumption of sound condition for this period of service is rebutted, and claim must be denied.  


ORDER

Service connection for hypertension is denied.

Service connection for diabetes is denied.  



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


